Citation Nr: 1033687	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a bowel disorder, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to an effective date prior to November 7, 2001, 
for the award of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of a Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
issues noted above.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  In October 
2005, he testified in person before a Veterans Law Judge who is 
no longer with the Board.  This appeal was subsequently presented 
to the Board in August 2007, at which time these issues were 
remanded for additional development.  They have now been returned 
to the Board.  

As the Veteran's prior hearing was before a Veterans Law Judge 
who is no longer with the Board, the Veteran was offered, and 
subsequently accepted, another hearing opportunity.  In July 
2010, he testified via video before the undersigned Acting 
Veterans Law Judge.  A written transcript was made of his hearing 
testimony.  

The issues of service connection for bowel and eye disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis 
of PTSD based on an in-service stressor.

2.  The Veteran's claim for service connection for diabetes 
mellitus as a residual of Agent Orange exposure was received on 
November 7, 2001, and represents the first such claim of record.  

CONCLUSION OF LAW

1.  Posttraumatic stress disorder was incurred during military 
service, and service connection for this disability is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).  

2.  The criteria for entitlement to an effective date prior to 
November 7, 2001, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 3.816 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In November 2007 and 
January 2009 letters, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims on 
appeal.  Additionally, the January 2009 letter provided him with 
the general criteria for the assignment of an effective date and 
initial rating.  Furthermore, as the claim for an earlier 
effective date for the Veteran's diabetes is a downstream issue 
from that of service connection, he bears the burden of 
demonstrating prejudice resulting from defective VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, complete notice was 
also not issued prior to the August 2002 adverse determination on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Nevertheless, VA rectified any timing error in providing 
notice to the Veteran and subsequently readjudicating his claims 
on several occasions, most recently in November 2009.  Id; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  As 
the only issue denied herein involves entitlement to an earlier 
effective date, a VA medical examination or opinion is not 
required in order to fulfill VA's duty to assist as to that 
issue.  See 38 U.S.C.A. § 5103A.  In July 2010, the Veteran was 
afforded the opportunity to testify via video before the 
undersigned Acting Veterans Law Judge.  The Board is not aware, 
and the Veteran has not suggested the existence of, any 
additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Service connection

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

In the present case, the Veteran has alleged that he witnessed 
and handled injured and deceased U.S. service members while 
helping to fight a fire aboard a U.S. carrier.  The Board notes 
that the Veteran's service records confirm he was stationed 
aboard the U.S.S. Constellation between March 1966 and May 1969.  
Additionally, military records confirm a major fire aboard the 
U.S.S. Oriskany in October 1966, at which time personnel from the 
Constellation assisted in treating the injured.  Thus, the Board 
finds his claimed stressor is consistent with the places, times, 
and circumstances of the Veteran's military service.  According 
to the U.S. Court of Appeals for Veterans Claims (Court), the 
Veteran need not submit evidence of personal participation in 
stressful events; he need only submit, or point the VA to, 
"independent evidence of the occurrence of a stressful event, 
[which] . . . implies his personal exposure."  Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).  

Next, the Veteran was diagnosed as having PTSD by a VA 
psychiatrist in February 2009.  The VA examiner based this 
diagnosis on the Veteran's traumatic experiences during military 
service.  Additional VA outpatient treatment records also confirm 
a current diagnosis of PTSD, and no evidence to the contrary has 
been presented.  Therefore, in light of the liberalized 
evidentiary requirement for a showing of PTSD due to in-service 
events, service connection for PTSD is warranted and is hereby 
granted.

III.  Earlier effective date

The Veteran seeks an effective date prior to November 7, 2001, 
for the grant of service connection for diabetes mellitus, 
awarded as secondary to herbicide exposure during military 
service in Vietnam.  Generally, the effective date for an award 
of service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Retroactive effective dates are allowed, to a certain extent, in 
cases where service connection has been granted pursuant to a 
liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
In such cases, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue.  Id.  If a claim is received within one year of the 
effective date of the liberalizing law, and the claimant met all 
eligibility criteria for the liberalized benefit as of the 
effective date, benefits may be authorized from the effective of 
the law or VA issue.  38 C.F.R. § 3.114(a).

In the present case, the Veteran has been awarded an effective 
date of November 7, 2001.  The Veteran's service connection claim 
for various disabilities, to include diabetes, was stamped as 
having been received on that date, and he does not allege a prior 
service connection claim for diabetes of record.  Unless 
otherwise authorized by statute, an effective date for 
entitlement to compensation cannot be earlier than the effective 
date of the liberalizing law or regulation and cannot be 
retroactive for more than one year from the date of application.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; McCay v. Brown, 9 Vet. 
App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  As an 
earlier effective date was not authorized by statute, this is the 
proper effective date of award in this case.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  
Additionally, as the Veteran was diagnosed with diabetes in 
approximately 1998, and he did not file his claim within a year 
thereafter, an effective date based on the date entitlement arose 
is also not warranted.  See 38 C.F.R. § 3.400.  

The Board notes further that it has also considered whether the 
Veteran would be entitled to an earlier effective date under the 
final stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer 
II") (describing the Stipulation and Order setting forth VA's 
ongoing responsibilities for further rulemaking and disability 
payments to class members); Nehmer v. United States Veterans 
Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000) (class 
action order); and Nehmer et al v. Veterans' Administration of 
the Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) ("Nehmer III").  As a whole, this line of cases creates a 
limited exception to the statutory provisions governing the 
assignment of effective dates.  See also 38 C.F.R. § 3.816 
(2007).  

However, in the present case, the Board finds that the effective 
date rules as set forth in Nehmer I, II, and III and codified at 
38 C.F.R. § 3.816 do not provide the basis for the assignment of 
an earlier effective date as the veteran is not a member of the 
class in Nehmer.  As noted in Williams v. Principi, 15 Vet. 
App. 189 (2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), the Nehmer 
stipulation only invalidates denials of claims which were denied 
on or after September 25, 1985, the effective date of now-
invalidated 38 C.F.R. § 3.311a, and prior to the May 1989 date of 
the Nehmer I court order.  As the Veteran's claim was not denied 
between September 1985 and May 1989, the Board finds that the 
Nehmer stipulation provides no basis for an earlier effective 
date.  By his own admission, he was not diagnosed with diabetes 
until approximately 1998, well outside the date range specified 
in Nehmer.  

Additionally, he would not be entitled to an earlier effective 
date under 38 C.F.R. § 3.816(c)(2), which provides a compensation 
claim must have been pending for the disability in question 
between May 3, 1989, and the effective date of the statute or 
regulation establishing the presumption of service connection.  
38 C.F.R. § 3.816(c)(2).  Review of the record does not indicate, 
and the Veteran has not submitted evidence of, a service 
connection claim for diabetes prior to November 7, 2001.  Thus, 
neither the decisions in the Nehmer line of cases nor 38 C.F.R. 
§ 3.816 apply so as to warrant an earlier effective date for the 
veteran's service connection award for diabetes.  

In conclusion, an effective date prior to November 7, 2001, may 
not be granted for the Veteran's award of service connection for 
diabetes mellitus.  While the veteran has alleged he was 
diagnosed with diabetes several years prior to the effective date 
granted, he did not file a service connection claim at that time.  
As a preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to an effective date prior to November 7, 2001, for 
the award of service connection for diabetes mellitus is denied.  


REMAND

The Veteran seeks service connection for disabilities of the eyes 
and gastrointestinal system, both claimed as secondary to his 
diabetes mellitus.  At his July 2010 video hearing, he reported 
recent VA medical treatment for his eyes at the Amarillo VA 
medical clinic.  Review of the claims file indicates VA records 
were last requested from this clinic in November 2009, prior to 
the Veteran's reported treatment in 2010.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA's duty to assist includes obtaining relevant VA and 
private medical records when the existence and location of such 
records has been made known to VA.  38 U.S.C.A. § 5103A(b).  
Therefore, remand is required to obtain this most recent 
evidence.  

The Veteran also reported at his hearing private treatment from 
"Dr. Busthmuss", an ophthalmologist of Clovis, New Mexico.  The 
appeal was held in abeyance for 30 days to allow the Veteran to 
submit treatment records or a statement from this doctor; to 
date, no such evidence has been received.  Thus, the Veteran is 
again put on notice that such evidence is relevant to his pending 
claim and should, if possible, be submitted to VA.  In the case, 
as here, of private medical records, the Veteran must cooperate 
with VA by providing complete contact information and signed 
authorization for VA to obtain this evidence on his behalf.  In 
the alternative, the Veteran may himself obtain and submit such 
evidence.  

Finally, the Board notes that the Veteran was afforded a VA 
medical examination in January 2009 to determine the presence of 
any gastrointestinal disability, and whether such a disability 
was related to his service-connected diabetes.  After evaluating 
the Veteran, a VA examiner diagnosed "diarrhea, with otherwise 
normal bowel exam".  The examiner further suggested the 
Veteran's diarrhea was related to his diabetes mellitus 
medication, of which the Veteran had not been compliant in the 
recent past.  Next, the examiner stated the Veteran had polyps 
and diverticulosis which, in the opinion of the examiner, were 
not related to his diabetes.  The Board notes that generally, 
service connection may only be awarded for disability resulting 
from diseases or injuries, and not merely for signs, symptoms, or 
clinical findings.  See 38 U.S.C.A. §§ 1110, 1131 (awarding 
service connection for "personal injury suffered or disease 
contracted" during military service); see also Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999).  Next, the Board observes 
that while only diarrhea was listed as a diagnosed disability 
within the January 2009 examination report, the examiner 
subsequently discussed polyps and diverticulosis in rendering a 
medical opinion.  Thus, clarification is required to determine if 
the Veteran has an actual disease or injury resulting from or 
aggravated by his service-connected diabetes.  VA's duty to 
assist includes providing a medical examination and/or obtaining 
a medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Request any records not already obtained 
from the Amarillo VA eye clinic.  If no such 
records are available, that fact should be 
noted for the record.  

2.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. 
Busthmuss., of Clovis, New Mexico, and inform 
the Veteran that he may submit these and any 
other pertinent private records himself or 
authorize VA to obtain them on his behalf.  
The RO must include Release and Authorization 
forms so that VA has the authority to obtain 
these private medical records.  Once the RO 
receives the signed Release and Authorization 
forms from the Veteran, it must then attempt 
to obtain copies of his treatment records 
from this doctor, and/or any other private 
practitioners identified.  If these records 
are unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folders.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed bowel disorder.  The claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report of the examiner.  All 
indicated tests and studies, as determined by 
the examiner, are to be performed.  The 
examiner should identify all currently 
present bowel disorders (with any diagnosis 
limited only to diseases or disorders, as 
opposed to signs or symptoms).  

Based upon the review of the claims folder 
and the examination results, the physician 
should provide an opinion with respect to 
whether it is at least as likely as not (50 
percent or more probability) that any 
currently present bowel disorder either 
results from or is aggravated by the 
Veteran's service-connected diabetes, to 
include any medication required thereby.  The 
rationale for any opinions expressed must be 
clearly set forth in the examiner's report.

If any opinion would require resort to 
speculation, the examiner should so indicate.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers on opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


